               Case 1:20-cv-04501-LGS Document 8 Filed 07/07/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
                                                                  :
 TRUSTEES OF THE DISTRICT COUNCIL NO. 9 :
 PAINTING INDUSTRY INSURANCE FUND, et :
 al.,                                                             :   20 Civ. 4501 (LGS)
                                              Petitioners,        :
                                                                  :         ORDER
                            -against-                             :
                                                                  :
 SAHARA CONSTRUCTION CORP.,                                       :
                                                                  :
                                              Respondent. X
 -----------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Affidavit of Service at Dkt. No. 7 shows that Respondent was served on June

15, 2020, and per Federal Rule of Civil Procedure 12, Respondent’s deadline to answer or otherwise

respond was twenty-one days thereafter, or by July 6, 2020;

        WHEREAS, Respondent has not timely appeared or responded. It is hereby

        ORDERED that Respondent’s opposition to the petition if any, not to exceed 5 double-spaced

pages, is due July 21, 2020. Petitioner’s reply, not to exceed 3 double-spaced pages, is due July 28,

2020. If Respondent does not timely file its opposition or otherwise request an extension, this petition

will be treated as unopposed and Petitioner need not file a reply. It is further

        ORDERED that Petitioner shall serve a copy of this Order on Respondent and file an affidavit

of service on the docket by July 13, 2020.



Dated: July 7, 2020
       New York, New York
